Citation Nr: 1200344	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung disorder other than asthma, claimed as World Trade Center cough.

2.  Entitlement to service connection for sleep apnea, claimed as secondary to lung disorder claimed as World Trade Center cough.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to March 1996, February 1997 to May 2000, and October 2001 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) "Tiger Team" at the Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection to a lung disorder claimed as World Trade Center cough and to sleep apnea.

The issue of entitlement to service connection for sleep apnea, claimed as secondary to lung disorder claimed as World Trade Center cough, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lung disorder other than asthma, claimed as World Trade Center cough, is not related to an event, injury, or disease of service origin.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder other than asthma, claimed as World Trade Center cough, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the Veteran's claim of entitlement to service connection a lung disorder claimed as World Trade Center cough, a letter mailed to the Veteran in October 2007 notified him of the information and evidence needed to substantiate his claims.  The letter also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's March 2008 rating decision.  Thus, notice provided to the Veteran was legally sufficient and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, and identified and pertinent VA and private treatment records have been associated with the claims file.  Private treatment records from medical facilities from Guangzhou Medical College and Jiangmen Wuyi Hospital in China have also been received and translated from Chinese into English.  Transcriptions of these translations, along with the original records, have also been associated with the claims file.

The Board observes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed lung disorder.  Nonetheless, the Board finds that the scheduling of such an examination is not warranted in this case given the absence of competent and credible evidence showing the possibility that the Veteran's claimed lung disorder is related to his active duty service or to a presently service-connected disability.  38 C.F.R. § 3.159(c)(4).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).



B.  Service Connection for Lung Disorder Other Than Asthma, Claimed as World Trade Center Cough

In his August 2007 claim, the Veteran generally asserted entitlement to service connection for a lung disorder, specified as World Trade Center cough.  In statements received by VA in January 2008 and April 2009, the Veteran elaborated that he had been deployed to Ground Zero at the World Trade Center in New York on September 11, 2001 to assist in search and rescue operations and remained there for three weeks.  The Veteran asserted further that he has had a chronic cough which has been productive of sputum and blood since that time.  He identified that he had received treatment for his coughing disorder at various locations, including VA medical facilities in Brooklyn, New York and Manhattan, New York, as well as an unspecified naval clinic in New York City.  As noted in the preceding section, satisfactory efforts to obtain the Veteran's identified treatment records have been made and the records obtained through such efforts are associated with the claims file.

The Board notes that the Veteran has previously filed claims for service connection for asthma.  There claims were previously denied in separate rating decisions issued in December 2000 and March 2004.  Nonetheless, the language in the Veteran's claim and in his claims submissions clearly express that his current lung disorder service connection claim is specifically for a condition described as World Trade Center cough, and thus does not appear to include asthma.  As such, the Board considers the Veteran's claim as a new claim based upon a new and distinct alleged diagnosis separate and apart from asthma, and not a claim to reopen a previously denied claim.  Thus, the Veteran's claim is as styled on the title page of this decision.  Of course, if the Veteran would like to reopen his previously denied claim of service connection for asthma, a decision on such a claim would be based upon whether new and material evidence has been received to reopen the claim.  

Based upon a review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a lung disorder claimed as World Trade Center cough.  The evidence shows that the Veteran is presently experiencing coughing symptoms that are productive of sputum and blood.  It does not establish or even suggest, however, that the Veteran's current coughing symptoms are related in any way to his service at Ground Zero or to any other injury or illness incurred during his active duty service.

Initially, the Board notes that the Veteran's service treatment records and service personnel records do not reference any service at Ground Zero.  Nonetheless, it also observes that the Veteran has been granted service connection for posttraumatic stress disorder based upon reported stressor events experienced by the Veteran at Ground Zero.  Under the circumstances, VA concedes that the Veteran did participate in search and rescue operations at Ground Zero shortly after terrorist attacks on September 11, 2001.

Service treatment records reflect reported symptoms of shortness of breath and pain and pressure in the chest which appear to have been attributed to the Veteran's aforementioned asthma disorder.  No reference is made in the service treatment records, however, to chronic coughing either before or after the events of September 11, 2001.  Most notably, physical profiles of December 2002 and November 2004 reflect that the Veteran was placed on physical restrictions due to disabilities in his cervical spine and right knee, as well as for PTSD and migraine headaches.  No mention is made, however, of chronic coughing or other respiratory ailment.  The Board also takes note of a March 2004 medical review in which the Veteran listed various disorders including his right knee arthritis, cervical spine diskectomy, PTSD, migraine headaches, and hearing loss.  Once again, however, no mention is made of any chronic coughing.

Post-service treatment records are also inconsistent with the Veteran's assertions that he began experiencing chronic coughing shortly after his service at Ground Zero.  VA treatment records from March 2003 reflect that the Veteran reported that he had been experiencing coughing with yellow sputum for the last two days.  No mention was made at that time of the Veteran's service at Ground Zero; rather, the Veteran explained to his treating physician that he was seeking treatment because he was living with five people at Fort Hamilton Army Base, where there had been multiple reported cases of similar symptoms.  Six days later, the Veteran returned for follow-up treatment, still complaining of coughing with sputum, fever, chills, vomiting, and headaches.  Once again, the Veteran did not mention his service at Ground Zero to his treating physicians.

In December 2003, the Veteran was provided a VA respiratory examination in connection with his prior claim for service connection for asthma.  Although the Board acknowledges that this examination was not performed with a particular focus on the Veteran's coughing symptoms or his possible exposure to infiltrates at Ground Zero, the Board nonetheless notes that a pulmonary function test performed at that time was within normal limits.  X-rays of the chest, which were taken in March 2003, were also reviewed and confirmed to be showing no infiltrates or pleural effusion.  Notably, no respiratory diagnosis was given, apparently in the absence of any objective respiratory findings.

Subsequent VA treatment records are silent for coughing or other respiratory symptoms until July 2007.  At that time, the Veteran reported coughing that was productive of green sputum.  For the first time, the Veteran reported that he had been experiencing such coughing symptoms since 2001.  At a follow-up treatment, the Veteran continued to report congestion, phlegm, and dry mouth in the mornings which he felt were attributable to his service at Ground Zero.  Nonetheless, no etiological opinion was given by the Veteran's physician.  In August 2007, the Veteran returned for follow-up evaluation and treatment for his persistent coughing symptoms.  At that time, the Veteran's VA physician noted that the Veteran's productive cough may be related to significant recent weight gain.  The record does not contain any other etiology opinions for the Veteran's coughing symptoms that have been rendered by a medical professional.

With regard to the Veteran's assertions that his coughing disorder is related to his three week long service at Ground Zero, the Board first finds that the Veteran is not competent to render such an opinion.  Additionally, to the extent that the Veteran's assertions suggest continuity of coughing symptoms since his service at Ground Zero, the Board finds that the Veteran is certainly competent to report the continuity of his symptoms, but does not find that the Veteran's assertions of continuity are credible.

In addressing lay evidence and determining what, if any, probative value may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  The evidence in this case does not indicate that the Veteran has received any medical training or expertise that would render him competent to offer an opinion as to the etiology of his coughing disorder.  In the absence of such evidence, the Board does not attach probative weight to his assertions as to etiology.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Insofar as the Veteran's assertions of continuity of coughing symptoms since 2001, the Board notes that such assertions are contradicted by various inconsistencies in the record.  As noted above, the Veteran originally reported to VA treating physicians in March 2003 that his coughing symptoms had begun only two days prior.  This statement is clearly contradictory with the Veteran's later assertion that his coughing symptoms had been present since 2001.  Additionally, the Board notes that both the Veteran's service treatment records and non-service treatment records do not reflect any complaints of coughing symptoms until March 2003 and are thus also inconsistent with the Veteran's assertions of continuity.  Given the inconsistency in the Veteran's statements concerning the onset and duration of his coughing symptoms and the absence of documented complaints of coughing symptoms until 2003, the Board does not afford probative weight to the Veteran's assertions of continuity since 2001.

In summary, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder other than asthma, claimed as World Trade Center cough.  Accordingly, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lung disorder other than asthma, claimed as World Trade Center cough, is denied.


REMAND

A VA sleep study performed in September 2007 has confirmed a current diagnosis of obstructive sleep apnea.  However, neither the sleep study report nor the other VA or private treatment records in the claims file provide an opinion as to the etiology of the Veteran's sleep apnea.

The Veteran's service treatment records reflect that the Veteran did experience sleep disturbances during his active duty service.  In this regard, an April 2000 physical examination report reflects that the Veteran reported that he was experiencing frequent trouble sleeping.

In his January 2008 statement, the Veteran asserted that his sleep apnea was aggravated by his claimed lung disorder (denied above).  Clearly, service connection for the Veteran's sleep apnea on a secondary basis relative to the Veteran's claimed World Trade Center cough cannot be granted in view of the Board's decision above.  The Veteran alternatively asserts, however, that his sleep apnea may be related to his service-connected cervical spine disorder.  In this regard, the Veteran states that his sleep apnea may be related to cervical spine surgery at Walter Reed Medical Center in January 2002 in which a plate was inserted into his neck.

A review of the claims file reveals that the Veteran's treatment records from Walter Reed Medical Center have not been associated with the claims file.  Moreover, the Board sees that no documented efforts have been made to obtain those records.  Under the circumstances, VA should make efforts to obtain the Veteran's treatment records from Walter Reed Medical Center, to include records from the Veteran's neck surgery in January 2002.

The Board also notes that the Veteran has not yet been afforded a VA examination to determine the etiology of his obstructive sleep apnea.  In view of the Veteran's documented sleep problems during his active duty service and in the absence of any other competent medical opinions concerning the etiology of the Veteran's sleep apnea, such an examination should be afforded to the Veteran.  38 C.F.R. § 3.159(c)(4).



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for sleep apnea.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain his treatment records from Walter Reed Army Medical Center, to include records from his January 2002 neck surgery, and to schedule the Veteran for a VA examination to determine the etiology of his sleep apnea. 

2.  Then, the RO should obtain the Veteran's treatment records from Walter Reed Army Medical Center, to include records from his January 2002 neck surgery.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his sleep apnea.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.
 
All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by an injury or illness incurred during his active duty service, or, has been caused or aggravated by his service-connected cervical spine disability.
 
A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service personnel records, service treatment records, post-service VA and private treatment records, prior VA examination reports, and the Veteran's claims submissions), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for sleep apnea should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


